NO. 07-03-0070-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

APRIL 14, 2003

______________________________


DAVID GRIFFIN, DEAN FRANKS, PETE RICHARTE, AND
MISTY CEDILLO, INDIVIDUALLY AND D/B/A COPY NET, APPELLANTS

V.

OFFICE LINE, INC., APPELLEE


_________________________________

FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2002-519,695; HONORABLE BLAIR CHERRY, JR., JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
ORDER
	Appellant Pete Richarte,  filed a Motion to Dismiss Appellant Pete Richarte's Claims
on March 25, 2003.  Attached to the Motion was an Order Granting Nonsuit filed on March
3, 2003.  This motion is unopposed by appellee Office Line, Inc.
	Without passing on the merits of the case, the Motion to Dismiss Appellant Pete
Richarte's Claims is granted and that portion of the appeal with regard to Pete Richarte's
claims is hereby dismissed.  Tex. R. App. P. 42.1.    

 
							Per Curiam












ext-align: center">NO. 07-08-0439-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JUNE 29, 2009
______________________________

REGANELD JOHNSON, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

NO. B17168-0703; HONORABLE ED SELF, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
          Appellant, Reganeld Johnson, entered a guilty plea to the offense of possession
with intent to deliver a controlled substance, cocaine, in an amount of four grams or more
but less than 200 grams.  Appellant was sentenced to ten years with the period of
incarceration suspended and he was placed on community supervision for a period of five
years.  The State subsequently filed a motion to revoke appellant’s community supervision
alleging that appellant had failed to complete the court ordered community corrections
program.  Appellant pleaded “not true” to the allegation and, after a contested hearing, the
trial court found that the allegation was true.  The trial court revoked appellant’s community
supervision and assessed his punishment at confinement in the Institutional Division of the
Texas Department of Criminal Justice for a period of ten years.  It is from this judgment
that appellant appeals.
          Appellant’s attorney has filed an Anders brief and a motion to withdraw.  Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967); In re Schulman, 252
S.W.3d 403 (Tex.Crim.App. 2008).  In support of his motion to withdraw, counsel certifies
that he has diligently reviewed the record, and in his opinion, the record reflects no
reversible error upon which an appeal can be predicated.  Anders, 386 U.S. at 744-45.  In
compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has
candidly discussed why, under the controlling authorities, there is no error in the trial court’s
judgment.  Additionally, counsel has certified that he has provided appellant a copy of the
Anders brief and motion to withdraw and appropriately advised appellant of his right to file
a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.
1991).  The court has also advised appellant of his right to file a pro se response. 
Appellant has not filed a response.
          By his Anders brief, counsel raises grounds that could possibly support an appeal,
but concludes the appeal is frivolous.  We have reviewed these grounds and made an
independent review of the entire record to determine whether there are any arguable
grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We
have found no such arguable grounds and agree with counsel that the appeal is frivolous.
          Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s
judgment is affirmed.

 
                                                                           Mackey K. Hancock
                                                                                     Justice


Do not publish.